DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 12 November 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Claim Status
3. 	Claims 1-13 and 15-21 are pending and have been examined herein. 
Maintained / Modified Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.

The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the quantity of tumor specific somatic mutations in cell-free DNA in a fluid sample of a patient and tumor burden and/or presence or absence of a tumor in the patient. Note that claims 13 and 15-21 as amended in the reply of 11/12/21 recite “A method for detecting a tumor in a fluid sample” and new claim 21 recites “determining a proportion of ctDNA in the fluid sample to determine a tumor fraction in the fluid sample.” Claims 1-10 recite “A method for detecting a tumor in a fluid sample” and “determining, based on the tumor fraction, a presence or absence of the solid tumor in the fluid sample.” As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the steps of screening genomic DNA to identify a set of somatic mutations, identifying a subset of somatic mutations to create a signature panel of mutations specific to the solid tumor, and screening (and re-screening) for the signature panel in cell-free DNA (cfDNA).
Claims 5-7 and 15-16 recite that the identifying comprises whole genome sequencing or target sequencing.
However, other than the limitations regarding identifying in claims 5-7 and 15-16, neither the specification nor the claims set forth a limiting definition for the screening, rescreening and identifying steps. As broadly recited, one may perform the recited steps mentally. For example, one may read information in a database or a report regarding the occurrence of somatic mutations in genomic DNA of a tumor and of the signature and from this information identify a set of somatic mutations or a subset of somatic mutations.
The claims also recite that the “subset of somatic mutations is based on the comparison” of the genomic DNA from the solid tumor to genomic DNA from non-tumorigenic tissue. The claims necessarily require comparing the somatic mutations 
Claims 1-10 further recite “determining” based on the tumor fraction or proportion of circulating tumor DNA, the presence or absence of the tumor. Claim 21 recites “determining a proportion of ctDNA in the fluid sample to determine a tumor fraction in the fluid sample. Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. The broadest reasonable interpretation of the determining step is that this step may be accomplished by critical thinking processes wherein one mentally concludes that the tumor is present or absent in the patient based on the tumor burden or the proportion of circulating tumor DNA. Such “determining” thereby is also an abstract idea.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of screening samples for somatic mutations and providing a 
It is acknowledged that claims 8, 9 and 17 recite screening a second fluid sample from the patient for the subset of mutations at one or more times during the treatment of the patient or after treatment of the patient to determine the efficacy of the treatment. However, in this context, the treating step is performed only as part of the data gathering process.
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” 

Herein, any treating step implied by claims 8, 9 and 17 is broad and generic and performed only to gather information as to the efficacy of the treatment on the cell-free tumor DNA levels and thereby is extra-solution activity and does not integrate the recited judicial exceptions into a practical application.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 

See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to remarks:
In the reply of 12 November 2021, Applicant traversed this rejection.
The response states “Here, as an initial matter independent claims 1 and 13 do not recite diagnosing a patient.”
Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The response argues that “are not focused on the products per se.” It is stated that “oligonucleotides are used “to enrich” the sample such that “the presence or absence” of the tumor in the sample can be detected. And while nature-based product limitations are recited in independent claims 1 and 13 (e.g., the subset of somatic mutations and the fluid sample), analysis of the claims as a whole indicates that they are focused on a process of detecting whether the tumor DNA is present (or not) in the fluid sample and are not focused on the products per se.”
This arguments are not relevant to the present grounds of rejection. The present grounds of rejection is NOT based on a premise that the claims recite naturally occurring products. 

The fact that different subsets of somatic mutations occur in different patients does not result mean that the claims do not recite a naturally occurring correlation. The claims require detecting a subset of somatic mutations that are specific to the tumor of the patient and then determining if the patient has a tumor or the tumor burden of the patient based on the amount of the ctDNA comprising the patient’s specific subset of somatic mutations. 
The response argues that the present claims are distinct from those in Mayo in that administer a therapy to gather data.
These arguments are not persuasive. First, the fact that the independent claims do not recite an administering step to gather data does not equate to a finding that the claims are patent-eligible. Secondly, claims 8, 9 and 17 do recite that the patient has been administered a therapy and require screening a second fluid sample from the patient for the subset of mutations at one or more times during the treatment of the patient or after treatment of the patient to determine the efficacy of the treatment. In this context, the treating step is performed only as part of the data gathering process.
The response argues that the specification teaches that for the identification step, sequences can be aligned using a computer.

Further, as stated in MPEP 2106.04(a)(2) III in discussing abstract steps “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” (MPEP 2106.04(a)(2) III cites Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) for holding that ‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’
Additionally, MPEP 2106.05(a) states:
 ”Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: i. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).”

The response argues “instead of being “directed to” a correlation between the presence of a tumor and the tumor’s ctDNA, the claims exploit the relationship between a tumor and the tumor’s ctDNA to enrich a sample, thereby permitting tumor DNA to be detected. This in turn can provide immense benefit to the patient. It also represents a vast improvement to the field of early tumor detection.”
This argument has been fully considered but is not persuasive. Identifying the relationship between the tumor-specific somatic mutations and the occurrence of tumor DNA in a fluid sample of the patient is not a practical application. It is part of the 
The response states:
“Applicant submits that the practical application of the pending subject matter to detect the presence or absence of a tumor in a fluid sample arises in part from “[e]ffecting a transformation or reduction of a particular article to a different state or thing.” See M.P.E.P. § 2106.05(c) (discussing transformation of subject matter). As noted above, for example, the claims recite selecting a “subset” of the somatic mutation, with the specific combination of the “subset” of somatic mutations not being found in the patient as an individual combination. That is, the “subset” of somatic mutations is different from -- and transformed from -- what would be naturally occurring in the tumor sample, inasmuch as the “subset” is less than the whole of what would otherwise be found in the sample. This subset is then used to provide oligonucleotide, which are then used “to enrich” the fluid sample, thereby permitting detection the presence or absence of ctDNA in the fluid sample. In this regard, not only do the “subset” and enrichment features transform the subject matter for use in a practical application (i.e., early tumor detection in the sample), these features also provide “significantly more” under Step 2B. Indeed, with the use of these features the fluid sample is transformed in way such that detection of ctDNA is now feasible.”

This argument is not persuasive.  First, MPEP 2106.05(c) states “It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility.” It goes on to state “if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test” (Emphasis added). Herein, the claims fail the Alice/Mayo test for the reasons discussed in detail 
Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10597717. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘717 are both inclusive of methods .
Regarding present claims 2 and 3, the claims of ‘717 do not specify that a tumor fraction of zero indicates the absence of the tumor and a faction greater than zero indicates the presence of a tumor. However, the ordinary artisan would have recognized the need to determine cut-off levels indicative of the presence and absence of the tumor, as compared to reference values or prior control studies. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and well within the skill of the ordinary artisan to have determined the appropriate levels of the tumor fraction indicative of the presence and absence of the tumor, including a zero fraction as indicative of the absence of the tumor and a greater than zero fraction as indicative of the presence of a tumor in the patient.  Response to Remarks:
In the reply of 12 November 2021, Applicant states that the claims of ‘717 recites an additional step of administering a tumor therapy to the patient and thereby are patentably distinct from the present claims. 
This argument has been fully considered but is not persuasive. The present claims recite the open claim language of “comprising” and thereby are inclusive of methods that may include any additional steps, including a step of administering a tumor therapy. Further, the present claims and the claims of ‘717 both recite methods of detecting a tumor in a fluid sample from a patient. The presence of an additional step of administering a tumor therapy in the claims of ‘717 would not render those claims patentably distinct over the present claims since this is merely an additional . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634